Citation Nr: 1742984	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-00 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1981 to October 1985.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.
 

FINDING OF FACT

Obstructive sleep apnea was not incurred in, caused or aggravated by the Veteran's service.


CONCLUSION OF LAW

Service connection for obstructive sleep apnea is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

II.  Relevant Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  38 U.S.C.A. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

III.  Facts and Analysis

Here, the Veteran claims, in essence, that she has sleep apnea which she incurred while on active duty.  Specifically, she has stated, for example, that during her military service, she would snore, stop breathing, and often wake up in the middle of the night and that she was diagnosed with sleep apnea in 2003 (nearly 20 years after her discharge from active duty).  See Transcript of Hearing dated May 17, 2011; see also VA Form 21-4138, Statement in Support of Claim dated September 8, 2017.  While the Veteran is competent to report the symptoms that she recalls experiencing, she has not demonstrated that she possesses the education, training or experience required to be considered competent to opine on the origin or cause of her sleep apnea.  See 38 C.F.R. § 3.159(a).  Accordingly, the Board finds that other sources of information must be relied on in the determination of whether the Veteran's sleep apnea was incurred during, caused or aggravated by her military service.

The Veteran's medical records do not offer much assistance in that regard.  Neither her service treatment records nor her private treatment records reveal any complaints, findings, treatment, or diagnoses relating to obstructive sleep apnea (OSA).  Her VA treatment records show a diagnosis of and treatment for OSA, but there is no indication that her physicians have ever attributed her OSA to her military service. 

The Veteran was afforded a VA examination in May 2017 to determine whether her OSA was incurred in or caused by her military service.  The examiner determined that the Veteran's OSA was less likely than not incurred during or related to her military service.  Further, the examiner concluded that the Veteran's OSA is most likely attributable to her weight.  A review of her VA treatment records does reflect that the Veteran has been characterized as obese by her physicians.  This opinion by the examiner, as set forth in the May 2017 VA examination report, is competent medical evidence on the issue of the etiology of the Veteran's sleep apnea.  The VA examiner has advanced medical training, experience, and had the opportunity to examine both the Veteran and his claims file to provide a competent diagnosis and medical opinion.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) (VA may satisfy its duty to assist by providing a medical examination conducted by one able to provide competent medical evidence under § 3.159(a)(1)).  The VA examiner was qualified through education, training, and experience to competently offer such medical evidence.

The competent evidence of record weighs against a finding that the Veteran's sleep apnea was incurred during or caused by her military service.  Thus, service connection for sleep apnea is not warranted.








ORDER

Entitlement to service connection for obstructive sleep apnea is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


